THOMPSON, Judge.
Delores Lynn Blok appeals her conviction for manslaughter by culpable negligence pursuant to § 782.07, Fla.Stat., and argues that the trial court erred in denying her motion for judgment of acquittal. We agree and reverse.
In determining the sufficiency of evidence to support a conviction of manslaughter by culpable negligence the evidence on appeal must be interpreted and considered in the manner most favorable to the state. Scarborough v. State, 188 So.2d 877 (Fla. 2d DCA 1966). Construing the evidence adduced in the instant case in the light most favorable to the state establishes that, as a matter of law, the state failed to prove a prima facie case of culpable negligence manslaughter. The degree of negligence necessary to prove culpable negligence is greater than that which is required to prove simple negligence. Walter v. State, 157 Fla. 684, 26 So.2d 821 (1946). The evidence adduced in the instant case does not rise to the level of gross, flagrant conduct showing a reckless disregard for human life or the safety of persons exposed to its dangerous effects, or wantonness or recklessness, or a grossly careless disregard for the safety or rights of others that constitutes culpable negligence. Accordingly, the conviction and sentence for manslaughter by culpable negligence is reversed.
WENTWORTH and WIGGINTON, JJ., concur.